Title: From Abigail Smith Adams to Harriet Welsh, 8 March 1816
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					fryday PM—March 8th 1816
				
				I must write you a few lines to day from a Night of Rest, I derive Strength, all lost again by a night of wakefullness—If I do not get to Sleep as soon as I go to Bed, and that is early; it is all lost for the night yet I suffer no pain, except some times in my head. no fever, no cough, yet I was loose my flesh. my complaint seems to be an universal relaxation of the Solids. If I had lived in the days of Salem Witch craft—Some poor creature might have been hanged for keeping me awake, and tormenting me with Strange figures when I close my Eyes—But  enough of Self. I am very sorry to learn that you still have so sick a family—poor little Charlot, had a hard Struggle. the cough to seize her, before she had recoverd her Strength from the measles—and then it is such a long tedious three months complaint. I hope to hear that you are all better, and that will make me so.I want you to read de La Plains Letter. Send it back by mr Marston or C—— Adams least it should be inquired for. in Replie the P writes him, that the portrait he has, belongs to his son J Q A who had it taken for him, and therefore he does not consider himself at Liberty to send it to him—that he has some delicacy with respect to Stuart, to have it engraved without his consent—he tells him that Stuart has one as this—I for my part do not think we owe Stuart any such compliment—for he will never have an engraven taken of it himself—mr Shaws picture is not framed, and there fore might be more easily conveyd—I think Morse ought not to be mortified, and I wish to have the Secret kept wholy to ourselves—I see by the paper that Dow intends to close his shop in April—I do not know whether he sells lower than his Name sake. I want a peice of cotton cambrick or cambrick napkin—Such as we use for gowns. I think the measure 12 yds I want it good a yd & half—Such I have heard might be had for 4/6 or 5 Shillings—and about 12 yd of Colerain cotton—Such as you bought me once before.Susan said that Dow had handsome Square Silk Shawls, dark for 6 dollars. do you suppose he would trust 2 or three to be sent to me to look at—you can ask him. I will add no more, at present—I inclose 20 dollars do not go out in the cold—Saturday morg—thank you for the note of this mor’g I slept considerable last night. the cold however is most too much for me, and this morning, we are overpowerd with Letters in from abroad—I have felt the influence of their approach the week past—my Letter from mr A is 23 december John Smiths 23 Jan’ry you must come up and read them all—I am half deranged with themmy Letter I beleive has ten blunders to one in your Note—I dare not write more. this is done sitting up in Bed.— dear Harriet, with Love to all sick and well, the Letter  to you was sent by 	Louisa to you— Letter inclosed
				
					A A
				
				
			